Title: To Thomas Jefferson from Pieter Hartsinck, 6 February 1808
From: Hartsinck, Pieter
To: Jefferson, Thomas


                  
                     Vôtre Exellence!
                     Baltimore le 6 Fevrier 1808.
                  
                  Après que j’ai eu l’honneur de me trouver avec une Esquadre Hollandaise dans la Rhode de Hampton de l’année 1802 et de vous avoir rendu en personne mes devoirs à Washington; je me suis vu confier par mon Gouvernement de nouveau le Commandement d’une Esquadre destinée pour les Grandes Indes.
                  Aÿant accomplit cette destination, et un sejour d’environ 3 a 4 Années dans ces pasages; differentes maladies m’ont obligées de prendre ma demission de ce Commandement afin de me pouvoir rendre dans ma patrie.
                  Mais comme la malheureuse Situation des affaires politiques ne me donnent d’autre faculté pour Satisfaire a ce desir; que de profiter de la neútralité du Pavillon Americains: je me suis rendu de Batavia avec le Vaisseau Márchand Chesa Peak pour Baltimore, ou que je viens d’arriver le 26 de Janvier passé
                  Et quoique je me trouve ici tout comme individu et ne voulant profiter de L’Hospitalite Americaine, que jusqua une occasion se presentera pour me rendre pour la Hollande, j’ai crú de mon devoir de vous faires part du mon Arrivée dans ces États.
                  En même temps je prends la liberté de m’informer a Votre Exellence; Si le Sieur Anthony Morales, se nommant Chargé d’affaire et Consul de la part de Sa Majesté le Roi d’Hollande chez les Provinces Unies de L’Amerique, est reconnú dans cette qualité par votre Exellençe? avec quelle information vous m’obligerez infiniment, a cause des doutes qui Existent a ce Sujet. 
                  J’ai l’honneur de temoigner Votre Exellence la plus parfaite consideration, avec le quel je suis de Vôtre Exellençe! Le très Humble et très Obeiss. Serviteur
                  
                     P. Hartsinck 
                     
                  
               